OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice as an attorney by this court on October 20,1971, under the name Robert Marvin Kronenberg. *265In this proceeding the Special Referee sustained a single charge of misconduct against the respondent alleging that he was convicted upon his plea of guilty on October 15, 1985, of a serious crime, to wit, employing a person, not an attorney, to solicit legal business in violation of Judiciary Law §482, an unclassified misdemeanor (Judiciary Law § 485). The respondent had entered into an arrangement with a civilian employee of the New York City Police Department whereby the employee would refer cases to the respondent. The petitioner moves to confirm the Special Referee’s report and the respondent cross-moves to confirm that report.
After reviewing all of the evidence, we are in full agreement with the report of the Special Referee. The respondent is guilty of the misconduct outlined above. Both the petitioner’s and the respondent’s motions to confirm the report of the Special Referee are granted.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the mitigating circumstances set forth by the respondent at the hearing of this matter, including the isolated nature of respondent’s transgression. Accordingly, the respondent should be, and hereby is, suspended from the practice of law for a period of one year commencing May 15, 1988, and until the further order of the court.
Mollen, P. J., Mangano, Thompson, Bracken and Rubin, JJ., concur.